Case 20-10343-LSS Doc 5886 Filed 08/05/21 Page 1 of 3

aC FILED

2021 AUG -5 AM 8:41

 

CLERK .
JS BANKRUPTCY COUR:
MISTRI

STRICT OF DELAWART

July 30, 2021

Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market Street

6" Floor

Wilmington, DE 19801

Dear Justice Silverstein,

My name | must confess that | withheld

some details of what happened to me as a Boy Scout, mostly
because as a man | find it difficult to confess all the details. But
if 1am to paint a complete picture as to what happened to me
to save another child from the deviant behavior that my Scout
Master had.

The third night he entered my tent along with another scout,
| could tell that the other scout had been crying because his
eyes were red. He reached over and gestured for me to come
over to him. At first, | hesitated then he frowned and whispered
for me to come here so | did as he asked. He grabbed my wrist
and squeezed it and told me, “Come here when | call you.” He

 

      

 

 
Case 20-10343-LSS Doc 5886 Filed 08/05/21 Page2of3

 

wait for him. He walked me back to my tent where he told me
that no one would believe me if | said anything so keep my
mouth close. | got in my sleeping bag and closed the mouth of
my sleeping bag and stayed up until morning. When it was time
to get up, | got out of my sleeping bag and joined the other

 
Case 20-10343-LSS Doc 5886 Filed 08/05/21 Page 3of3

boys. | looked around for him, but he was gone, there was
another Scout Master who said he was taking over since we
were going canoeing. | never told anyone because | was afraid
that they would say this was my fault and mostly because | was
sore afraid of seeing him again and what he would do to me.

| have held this inside of me ever since wanting to find some
kind of peace but afraid of how | would be perceived. At the
age of sixteen | remember being overwhelmed by what had
happened and | just cried and cried, then | took some pills that |
got from my friend mom’s medicine cabinet in hopes of taking
my own life. They only made me throw them back up and
leaving me feeling sick. | attempted suicide on three different
instances after finally coming to the realization that Jesus loves
me and that | didn’t do anything wrong but that my Scout
Master was the culprit that stole my innocence. | came to the
realization that the incident didn’t mean | was gay only that |
was forced into this terrible act. | want someone to know that
there are some sick men out there entrusted to watch over
your children so be aware, talk to your children and ask
questions. | want them to be held accountable for what they
did to me as well as other children.

Sincerely,

 
